DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 11/22/2020 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of cited document(s) JP-2015-117983 A on page 1 of the specification.

	Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukahara et al. (U.S PreGrant Publication No. 2019/0191037 A1, hereinafter 'Tsukahara').

With respect to claim 1, Tsukahara teaches an image processing apparatus (i.e., an image processing apparatus, ¶0034) comprising: one or more processors (e.g., a CPU 100 or 200, Fig. 3); and one or more memories that store a computer-readable instruction for causing, when executed by the one or more processors, the one or more processors to function as an extraction unit configured to extract a margin portion from an input image in a case in which the input image is a margined formation target image formed so as to include a margin (e.g., extract a boundary from each receipt in a case in which the receipt is an image scanned to include boundaries, ¶0117, ¶0154, ¶0165, Fig. 14B, Fig. 16), and an execution unit configured to automatically execute, based on the extracted margin portion, a print setting of the input image (e.g., based on the extracted boundaries, perform an “automatic” layout processing for arranging each image in an image file in accordance with settings, ¶0139, ¶0141, ¶0165 - ¶0167, Fig. 14B).

With respect to claim 10, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara in view of Tokuchi (U.S PreGrant Publication No. 2019/0089847 A1, hereinafter ‘Tokuchi’).

With respect to claim 2, Tsukahara teaches the apparatus according to claim 1, but fails to teach wherein in a case in which the input image is a marginless formation target image formed so as not to include a margin, the execution unit accepts the print setting made on the input image by a user.
Tokuchi: e.g., in response to a user's operation in a borderless printing designation field 640. That is, even after it is determined that "non-borderless printing" is appropriate, "non-borderless printing" may be changed to "borderless printing" by the user's operation; therefore the change is even accepted, ¶0071 - ¶0072, Fig. 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Tsukahara as taught by Tokuchi since Tokuchi suggested in Fig. 6 and ¶0071 - ¶0072 that such modification of selecting borderless and accepting would be convenient to achieve and override a whole borderless print-out. 

Claims 3-5, 7, 8, 11-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara in view of Kuwano et al. (U.S PreGrant Publication No. 2008/0291497 A1, hereinafter ‘Kuwano’).

With respect to claim 3, Tsukahara teaches the apparatus according to claim 1, but fails to teach: wherein the execution unit further executes a setting to perform printing by superimposing additional information onto the margin portion of the margined formation target image.  
However, Kuwano teaches: wherein the execution unit further executes a setting to perform printing by superimposing additional information onto the margin portion of the margined formation target image (e.g. superposing at least a character string by a border, Fig 24, Fig. 29, ¶0149).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Tsukahara as taught by Kuwano since Kuwano suggested in ¶0149 and Figs. 24/29 that such modification of executing setting to perform 

With respect to claim 4, Tsukahara in view of Kuwano teaches the apparatus according to claim 3, wherein Kuwano teaches the execution unit executes, in response to accepting a user operation to add the additional information, the setting to perform printing by superimposing the additional information on the margin portion (e.g., when it is finished, that means it will be accepted and then printed, Fig. 36).

With respect to claim 5, Tsukahara in view of Kuwano teaches the apparatus according to claim 3, wherein the additional information includes at least one of a trim mark and a character string which indicates a capturing date at which the input image was captured (Kuwano: e.g., at least a character string that indicate a date, Figs. 24, 25 & 29, ¶0034).

With respect to claim 7, Tsukahara in view of Kuwano teaches the apparatus according to claim 3, wherein Kuwano teaches the execution unit accepts a user operation to move the additional information within a range of the margin portion (e.g., a position of the date can be moved as preferred by the user, ¶0028, ¶0033, ¶0139, ¶0154, or ¶163).

With respect to claim 8, Tsukahara in view of Kuwano teaches the apparatus according to claim 3, wherein, Tsukahara and Kuwano teach, in combination, in a case in which the margined formation target image is formed by including a plurality of images, the execution unit executes the setting to perform printing by superimposing the additional information within a predetermined range of a periphery of each of the plurality of images (e.g., while Tsukahara teaches a plurality of receipts, each of the receipt contains a issued date and time, ¶0196; Kuwano teaches a plurality of images, in which a character string (date) can be superimposed, Fig. 24, ¶0138).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Tsukahara in view of Kuwano as taught by Kuwano by adding the superimposed character strings alongside the receipts of Tsukahara that such modification of having on each image each character string would identify and distinguish each other in order to avoid confusion at the time of comparing each of the images upon printing.

With respect to claims 11 – 13 and 15, these are method claims corresponding to the apparatus claims 3 – 5 and 7, respectively.  Therefore, this is rejected for the same reasons as the apparatus claims 3 – 5 and 7, respectively.

With respect to claims 17 - 20, arguments analogous to claims 3 – 5 and 8, respectively, are applicable. The use of a non-transitory computer-readable storage medium executed by at least a computer (CPU) as described in claim 16 is explicitly taught by ¶0214 of Tsukahara.

Allowable Subject Matter

Claims 6, 9  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 6, none of the cited references teaches the apparatus according to claim 5, wherein upon accepting a designation to determine whether the trim mark is to be added to one of an inner - 22 -side and an outer side of the margin, the execution unit executes the setting to perform printing by superimposing the trim mark on the margin portion in a case in which the addition of the trim mark to the 
With respect to claim 9, none of the cited references teaches the apparatus according to claim 8, wherein the execution unit accepts a user operation to perform one of individually setting the additional information to each of the plurality of images and setting the additional information at once to not less than two of the plurality of images.
With respect to claim 14, none of the cited references teaches the method according to claim 13, wherein upon accepting a designation to determine whether the trim mark is to be added to one of an inner side and an outer side of the margin, the setting to perform printing by superimposing the trim mark on the margin portion is executed in a case in which a designation to add the trim mark to the inner side of the margin portion is accepted, and a setting to perform printing without superimposing the trim mark on the margin portion is executed in a case in which a designation to add the trim mark to the outer side of the margin portion is accepted.  

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Asai (U.S PG Publication No. 2004/0150856 A1)1

1This reference teaches confirming or accepting by pressing OK button upon setting to Non-Margin in Fig. 6C.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674